Citation Nr: 1616973	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-22 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran was considered beleaguered from December 1941 to April 1942; a prisoner of war (POW) from April 1942 to October 1942; missing in action (MIA) from October 1942 to March 1945; and on active duty in the Army in March 1945.  The Veteran also apparently had other service which is not verified.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim for entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to SMP based upon the need for regular aid and attendance of another person or by reason of being housebound.  She specifically maintains that she is physically unable to perform some activities.  The appellant also reports that she is in failing health and that she has particular difficulty with her vision.  

Private treatment records dated from March 2010 to September 2015 indicate that the appellant has been treated for numerous disorders, including hypertensive cardiovascular disease; diabetes mellitus, type 2; dyslipidemia; hypokalemia; impaired glucose tolerance; probably neuropathy of the left arm; dysfunctional tear syndrome; a macular hole of the left eye; cataracts of both eyes; acute maxillary sinusitis, right; non-arteric ischemic optic neuropathy; and for pneumonia.  

For example, a June 2012 statement from M. A. T. Bandoy, M.D., indicates that the appellant was examined in May 2012 for hypertension; impaired fasting blood glucose; and controlled dyslipidemia.  Dr. Bandoy reported that the appellant needed a companion during her follow-up appointment because she would easily forget her medications.  

A July 2013 statement from D. T. Jabines, M.D., an ophthalmologist, indicates that the appellant was seen and examined in February 2012 and July 2013.  The diagnoses were acute maxillary sinusitis, right; dysfunctional tear syndrome; a "T/C" macular hole, left eye; and cataracts of both eyes.  A September 2013 statement from Dr. Jabines relates diagnoses of dysfunctional tear syndrome; a macular hole, left eye; and cataracts of both eyes, and acute maxillary sinusitis, right, resolved.  

A May 2014 statement from Dr Jabines indicates diagnoses of non-arteric ischemic optic neuropathy; status post extra capsular cataract extraction with posterior chamber intraocular lens implantation, left eye; dysfunctional tear syndrome, improving; a macular hole, left eye; and a cataract, right eye.  A January 2015 statement from Dr. Jabines relates the same diagnoses.  

A February 2015 statement from Dr. Bandoy notes that the appellant was treated for community acquired pneumonia.  Dr. Bandoy reported that she also had hypertension and dyslipidemia.  

An August 2015 aid and attendance or housebound examination report from Dr. Bandoy indicates that the appellant had diagnoses of hypertensive cardiovascular disease; impaired fasting glucose; and dyslipidemia.  Dr. Bandoy stated that the appellant was not confined to bed and that she could feed herself.  It was noted that the appellant was able to prepare meals and that she did not need assistance in bathing and tending to other hygiene needs.  Dr. Bandoy indicated that the appellant was not legally blind and that she did not require nursing home care.  However, Dr. Bandoy did maintain that the appellant sometimes needed to be reminded to take her medications.  Dr. Bandoy indicated that the appellant had no restrictions with movements and that she was able to ambulate without assistance.  It was noted that she had no disturbance in bowel movements or urination and that she was able to perform self-care and ambulate beyond the premises of her home.  Dr. Bandoy maintained that the appellant was able to leave her home two to three times a week with a companion.  

A September 2015 aid and attendance or housebound examination report from Dr Jabines indicates that the appellant had diagnoses of non-arteric ischemic optic neuropathy; a macular hole in the left eye; status post extra capsular cataract extraction with posterior chamber intraocular lens implantation, left eye; dysfunctional tear syndrome; and a cataract of the right eye.  Dr. Jabines indicated that the appellant was able to feed herself and prepare her own meals.  It was noted that the appellant did not need assistance in bathing or tending to other hygiene needs, and that she was not legally blind.  Dr. Jabines stated that the appellant did not need nursing home care, but that she did require medication management.  Dr. Jabines did not provide any information as to the appellant's restriction of movement or her ability to leave her premises, etc.  

The Board observes that the September 2015 aid and attendance or housebound examination report from Dr. Jabines indicates that the appellant required medication management, but did not provide information as to restriction of movement and her ability to leave her premises.  Additionally, the August 2015 aid and attendance or housebound examination report from Dr. Bandoy notes that the appellant was able to leave her home two to three times a week, but stated that she would be with a companion when she left the premises.  Further, the Board notes that the August 2015 and September 2015 aid and attendance or housebound examination reports from Dr. Bandoy and Dr. Jabines, respectively, refer to completely different medical diagnoses.  Therefore, there appears to be contradictory evidence regarding the appellant's medical condition.  

The Board observes that the appellant has not been afforded a VA aid and attendance or housebound examination during the pendency of this appeal.  In light of medical evidence discussed above, the record raises a question as to the current severity of her medical condition.  As such, the Board finds it necessary to remand this matter to afford the appellant an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, in an August 2011 statement, the appellant indicated that she desired to be represented by the American Legion in this matter.  The appellant has not submitted a power of attorney form (VA Form 21-22) in order to appoint a representative.  The Board is of the view that the appellant should be afforded an opportunity to appoint a representative in this matter if she so desires in light of the remand.  

Accordingly, the case is REMANDED for the following:  

1.  Provide a VA Form 21-22, or an equivalent form, to the appellant so that she may have representation in this matter, if she so desires.  

2.  Ask the appellant to identify all medical providers who have treated her since September 2015.  Obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records himself.  

3.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of her disabilities.  

She should specifically be advised that this should include whether she is able to dress or undress herself, to keep herself ordinarily clean and presentable, whether she needs frequent need for adjustment of prosthetic or orthopedic appliances, whether she is able to feed herself and to attend to the wants of nature, and whether she requires care or assistance on a regular basis to protect herself from the hazards incident to her environment)

The appellant should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the appellant for an appropriate VA aid and attendance or housebound examination.  Any indicated studies must also be conducted.  The claims file, to include all electronic files, must be reviewed by the examiner.  After identifying all of the appellant's physical and mental conditions, the examiner must state:

(a) Whether the appellant is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.  

(b) Whether she is a patient in a nursing home because of mental or physical incapacity.  

(c) Whether any of her disorders (including , including hypertensive cardiovascular disease; diabetes mellitus, type 2; dyslipidemia; hypokalemia; impaired glucose tolerance; probably neuropathy of the left arm; dysfunctional tear syndrome; a macular hole of the left eye; cataracts; acute maxillary sinusitis; non-arteric ischemic optic neuropathy; and pneumonia, etc.,) render her permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress herself, to keep herself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed herself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity that requires care or assistance on a regular basis to protect herself from the hazards incident to her environment); or 

(d) Whether she is substantially confined to her house or its immediate premises (i.e. has disability that would prevent her from leaving her home to go to a job).   

The examination report must include a complete rationale for all opinions expressed.

5.  Then readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

